1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6 IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 ORLANDO PINO,


 8          Worker-Appellee,

 9 v.                                                                           NO. 31,051

10 MGA HEALTHCARE STAFFING
11 and ESIS,

12          Employer/Insurer-Appellant.

13 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
14 Victor S. Lopez, Workers’ Compensation Judge

15 Orlando Pino
16 Socorro, NM

17 Pro Se Appellee

18 Paul L. Civerolo, L.L.P.
19 Paul L. Civerolo
20 Albuquerque, NM

21 for Appellant


22                                 MEMORANDUM OPINION

23 VIGIL, Judge.
 1        Employer appeals a decision of the Workers’ Compensation Judge (WCJ)

 2 granting Worker’s objection to its notice to change healthcare provider. In our notice,

 3 we proposed to affirm on the basis that there was sufficient evidence to support the

 4 decision of the WCJ. Employer has responded that it will not oppose our decision to

 5 affirm based on substantial evidence. However, it asserts that the decision of the WCJ

 6 was manifestly unjust. As we pointed out in our notice, it is for the fact finder, the

 7 WCJ here, to determine the credibility of the witnesses and to decide where the truth

 8 lies. We review simply for sufficiency of the evidence to support the decision.

 9        For the reasons stated in the notice of proposed disposition, we affirm.

10        IT IS SO ORDERED.



11                                                _______________________________
12                                                MICHAEL E. VIGIL, Judge

13 WE CONCUR:


14 _________________________________
15 CYNTHIA A. FRY, Judge



16 _________________________________
17 RODERICK T. KENNEDY, Judge




                                              2